Citation Nr: 0940411	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

When the case was previously before the Board, in February 
2008, it was remanded, in part, to ask the United States 
Marine Corps Historical Center to verify the Veteran's 
claimed stressors.  They responded that they were unable to 
do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The February 2008 Board remand also requested examination of 
the Veteran by a psychiatrist who had not previously examined 
him.  The Board discussed the case as follows:  

The Veteran was examined for PTSD in January 2004 
and PTSD was diagnosed; however, the report is 
extremely vague as to the actual stressor.  The 
Veteran had reported guarding a small ammunition 
dump in Vietnam for 2 weeks.  He said that he had 
dreams and woke up screaming and fighting at nights 
since then.  He also stated that he had recurring 
dreams that he was still in service and asking and 
trying to get out.  It is not clear from the report 
exactly what experience the examiner considered to 
be traumatic: being in service, doing guard duty in 
Vietnam, or some other incident.  

In June 2004, the Veteran's treating VA 
psychiatrist, J. S., M.D., stated that she 
concurred with a diagnosis of PTSD.  But, she 
referred to a completely different stressor, 
involving the killing of civilians.  That has not 
been verified.  

It is significant that another examiner diagnosed a 
generalized anxiety disorder in February 2004.  

The lack of a confirmed stressor and differing 
diagnoses make further development desirable.  

The Board remanded the case specifying that the Veteran 
should be scheduled for a VA mental examination, by a 
psychiatrist who has not previously examined him.  This was 
not done.  The Veteran was examined by a psychologist who had 
previously examined him in January 2004, and the report is 
not much clearer than the original.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, the case must be returned for compliance with the 
Boards previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA mental examination, by a 
psychiatrist who has not previously 
examined him.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Psychological testing and 
any other tests or studies needed to 
respond to the following questions 
should be done.  The examiner should 
provide complete explanation in 
response to the following:

a.  What are, at least as likely as 
not, the Veteran's current correct 
psychiatric diagnoses?  

b.  If PTSD is diagnosed, the examiner 
should specify the stressors on which 
the diagnosis is based.  

c.  If PTSD is not diagnosed, the 
examiner should explain why that 
diagnosis is not appropriate, 
specifying which criteria are not met.  

d.  The examiner should review the 
report of the psychiatric consultation 
in service and explain an opinion as to 
why the complaints in service are or 
are not linked to the current 
diagnosis.  

e.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities, lung 
cancer and residuals of a pilonidal 
cyst, cause or contribute to cause a 
psychiatric disability.  

2.  Thereafter, readjudicate the claim 
for service connection for a 
psychiatric disorder, to include PTSD.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


